 


109 HRES 1058 IH: Congratulating Dr. Edgar Wayburn on his 100th birthday and commending his lifelong dedication to preserving our environment for our use and the use of future generations.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1058 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Ms. Pelosi (for herself, Ms. Woolsey, Mr. Lantos, Mr. George Miller of California, Mr. McDermott, Mrs. Tauscher, Ms. Matsui, Mr. Saxton, Mr. Farr, Mr. Waxman, Mr. Honda, Mr. Sherman, Mr. Moran of Virginia, Mrs. Capps, Ms. Eshoo, Ms. Watson, Mr. Doggett, Mr. Grijalva, Mr. Berman, Ms. Waters, Ms. Solis, Ms. Zoe Lofgren of California, Mr. Becerra, Ms. Roybal-Allard, Ms. Loretta Sanchez of California, Mr. Thompson of California, Mr. Udall of Colorado, Mr. Dicks, Mr. Hinchey, Mr. Markey, Ms. Lee, Mr. Blumenauer, Mr. Rahall, Mr. Filner, Mr. Allen, Mr. Hoyer, Mrs. Napolitano, Mr. Schiff, Mr. Stark, Mr. Inslee, Mr. Udall of New Mexico, and Ms. McCollum of Minnesota) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Congratulating Dr. Edgar Wayburn on his 100th birthday and commending his lifelong dedication to preserving our environment for our use and the use of future generations. 


Whereas on September 17, 2006, Dr. Edgar Wayburn celebrated his 100th birthday;
Whereas on October 11, 2006, the Presidio Trust will dedicate a grove of redwood trees in Dr. Wayburn’s name to recognize his essential role in protecting ancient redwood forests and his countless contributions to the enhancement and protection of our national parks;
Whereas Dr. Wayburn has been a dedicated physician, ministering to the human condition as well as the condition of our planet;
Whereas Dr. Wayburn, the honorary president-for-life of the Sierra Club, has devoted most of his 100 years to preserving the world’s wild areas and enhancing our environment for the benefit of future generations;
Whereas Dr. Wayburn, in coalition with the late Representative Phil Burton, orchestrated the creation of the Golden Gate National Recreation Area, a sweeping, majestic greenbelt stretching down the Pacific Coast from Point Reyes Seashore to the Sweeney Ridge;
Whereas Dr. Wayburn, working again very closely with Phil Burton, helped create the first urban national park in the Presidio of San Francisco; 
Whereas Dr. Wayburn and his beloved late wife and partner, Peggy, worked to preserve Alaskan public lands as well as the Redwood National Park;
Whereas Dr. Wayburn is a true hero in protecting America’s natural heritage, who has saved hundreds of acres of wilderness so our children and grandchildren can explore and enjoy them; and
Whereas Dr. Wayburn’s lasting legacy for generations to come will be the magnificent landscapes he has fought to protect in the United States and throughout the world: Now, therefore, be it 
 
That the House of Representatives congratulates Dr. Edgar Wayburn on his 100th birthday and commends his lifelong dedication to preserving our environment for our use and the use of future generations. 
 
